© DUPLICATE Licence PEDL185

Petroleum Act 1998

PETROLEUM EXPLORATION AND DEVELOPMENT LICENCE

THE SECRETARY OF STATE FOR
BUSINESS, ENTERPRISE AND
REGULATORY REFORM

and

BG INTERNATIONAL LIMITED

COMPOSITE ENERGY LIMITED

Licence to search and bore for
and get petroleum in block(s)
$J33, SU44
© DUPLICATE

This Licence, made the

Licence PEDL185

day of

between the Secretary of State for Business, Enterprise and Regulatory Reform, on
behalf of Her Majesty, of the one part and the companies listed in Schedule 4 of the

other part, witnesseth as follows:-

Part 1 — ‘Model Clauses’

Interpretation

1.—(1) In the following clauses, the following
expressions have the meanings hereby respectively
assigned to them, that is to say—

“Act” means the Petroleum Act 1998;

“Block” means an area comprised in this
licence which is delineated on the reference
map deposited at the office of the Department
of Business, Enterprise and Regulatory
Reform, London, SW1;

“Development Scheme” has the meaning
assigned thereto by clause 23;

“Half Year” means the period from 1st
January to 30th June in any year and the
period from 1st July to 31st December in any
year;

“Initial Term” means the period of six years
beginning on 1 July 2008;

“Landward Area” means an area on the
landward side of the baselines set out in the
Territorial Waters Order in Council 1964;

“the Licensed Area” means the area for the
time being in which the Licensee may
exercise the rights granted by this licence;

“the Licensee” means the person or persons
to whom this licence is granted, his personal
representatives and any person or persons to
whom the rights conferred by this licence may
lawfully have been assigned;

“the Minister” means the Secretary of State
for Business, Enterprise and Regulatory
Reform;

“Methane Drainage Licence” means a licence
to get natural gas in the course of operations
for making and keeping safe mines whether
or not disused;

“Official Journal” means the Official Journal of
the European Communities;

“Oil Field” has the meaning assigned thereto
by clause 23;

“Petroleum” includes any mineral oil or
relative hydrocarbon and natural gas existing
in its natural condition in strata but does not
include coal or bituminous shales or other
Stratified deposits from which oil can be
extracted by destructive distillation;

“Principal Licence” means a licence of any
description under the Act other than a

Page 2

Methane Drainage Licence or a
Supplementary Seismic Survey Licence;

“Production Period” means, in circumstances
governed by sub-paragraphs (2)(a)-(b)
inclusive of clause 5, a period of 20 years
and, in circumstances governed by sub-
paragraph 2(c) or paragraph (3) of clause 5,
such period or periods of not more than 20
years in aggregate as the Minister shall
prescribe;

“Seaward Area” means an area on the
seaward side of the baselines as set out in
the Territorial Waters Order in Council 1964
in respect of which the Minister may grant a
licence pursuant to Part | of the Act;

“Second Term” means the period of five
years following expiry of the Initial Term;

“Supplementary Seismic Survey Licence”
means a licence to search for Petroleum by
undertaking seismic surveys in an area
adjacent to an area to which a Principal
Licence relates;

“Well’ includes borehole; and

“Work Programme” means the programme
set forth in Schedule 3 to this licence.

(2) Any obligations which are to be observed and
performed by the Licensee shall at any time at which
the Licensee is more than one person be joint and
several obligations.

Right to search and bore for and get
Petroleum

2. In consideration of the payments hereinafter
provided for and the performance and observance by
the Licensee of the terms and conditions herein
contained, the Minister, in exercise of the powers
conferred upon him by the Act, hereby grants to the
Licensee exclusive licence and liberty during the
continuance of this licence and subject to the
provisions hereof to search and bore for, and get,
Petroleum in the area described in Schedule 1 to this
licence provided that nothing in this licence shall affect
the right of the Minister to grant a Methane Drainage
Licence in respect of the whole or any part of the
Licensed Area or affect the exercise of any rights
granted under any such Methane Drainage Licence.

Term of Licence

3. —(1) This licence unless sooner determined under
any of the provisions hereof shall be and continue for
the Initial Term.
© DUPLICATE

(2) Upon expiry of the Initial Term this licence shall,
provided always that its terms and conditions continue
to be performed and observed, be and continue in
force as follows:

(a) subject to clause 4, for the Second Term;
and

(b) subject to clause 5, for the Production
Period.

Option to continue Licence as to part
of the Licensed Area

4.—(1) At any time not later than 1 month before the
expiry of the Initial Term the Licensee may:

(a) subject to payment of those sums
hereinafter provided for and to performance
of the terms and conditions herein contained
including, without limitation, those set forth in
paragraph (2) of this clause; and

(b) conditional upon due performance by the
Licensee of the Work Programme on or
before expiry of the Initial Term

give notice in writing to the Minister in the manner
hereinafter provided that he desires this licence to
continue in force in relation to part of the Licensed
Area (hereinafter called “the Continuing Part’).

(2) Where the Licensee gives notice to the Minister in
accordance with paragraph (1) of this clause such
notice must indicate that he will determine this licence
in relation to such part of the Licensed Area as shall be
described by the Licensee in the notice (hereinafter
called “the Surrendered Part”) in accordance with the
requirements of paragraph (3) of this clause.

(3) Subject to paragraphs (4) and (5) of this clause the
Surrendered Part, when taken together with any one or
more areas previously surrendered in accordance with
clause 7 hereof, must consist of not less than half of
the Initial Licensed Area.

(4) The Licensee shall not be obliged to surrender so
much of the Licensed Area that following such
surrender the Licensed Area comprises less than 25
square kilometres.

(5) The Licensee shall not be obliged to surrender
such part of the Licensed Area as the Minister
considers, on an application being made to him in that
regard by the Licensee, necessary to secure the
recovery of Petroleum from such area.

(6) Any notice served in accordance with paragraph (1)
of this clause shall specify a date not later than expiry
of the Initial Term on which the Surrendered Part is to
be surrendered.

(7) This licence shall, upon the option conferred by this
clause being duly exercised but subject to the
provisions of clause 3 of this licence, continue in
respect of the Continuing Part for the Second Term.

Continuance of Licence after the
Second Term

5.—(1) At any time not later than three months before
the expiry of the Second Term the Licensee may,
subject to payment of those sums hereinafter provided
for and to performance of the terms and conditions

Page 3

Licence PEDL185

herein contained, give notice in writing to the Minister
that he desires this licence to continue in force
thereafter.

(2) If such notice is given this licence shall continue in
force after the expiry of the Second Term as provided
by the following paragraphs of this clause in the event
that before such expiry—

(a) the Minister has in pursuance of clause
13(4) of this licence approved a programme
submitted to him in pursuance of clause 13
(2) and such approval is still in force upon
expiry of the Second Term;

(b) the Minister has served a programme on
the Licensee in pursuance of clause 13 (6) of
this licence and such programme is still in
force upon expiry of the Second Term; or

(c) the Minister has with a view to securing
the maximum economic recovery of
Petroleum so directed in writing.

(3) Where the Minister has given a direction extending
the Second Term of this licence in pursuance of sub-
paragraph (2)(c) of this clause he may, on notice in
writing being given to him by the Licensee not later
than three months before the expiry of such extension
or before the expiry of any subsequent extension
under this paragraph (3) that he desires the licence to
continue in force thereafter, give a further direction that
this licence shall so continue in force.

(4) Where this licence continues in force by virtue of
this clause it shall, subject to the provisions of clause 3
of this licence, so continue during the Production
Period.

(5) A direction given by the Minister in pursuance of
sub-paragraph (2)(c) of this clause or further direction
given by the Minister in pursuance of paragraph (3) of
this clause may be given subject to such conditions as
he may specify and (without prejudice to the generality
of the foregoing) such conditions may, subject to the
provisions of paragraph (4) of this clause, include
conditions as to the duration of the extension or further
extension (as the case may be) of the Second Term.

Power further to extend term of
Licence

6. Where this licence has continued in force by virtue
of clause 5 of this licence for a total period of twenty
years after the expiry of the Second Term, the Minister,
on application being made to him in writing not later
than three months before the expiry of such period,
may agree with the Licensee that this licence shall
continue in force thereafter for such further period as
the Minister and the Licensee may agree in order to
secure the maximum economic recovery of Petroleum
from the Licensed Area and subject to such
modification of the terms and conditions of this licence
(which modification may include making provision for
any further extension of the term of this licence) as the
Minister and the Licensee may then agree is
appropriate.

Right of Licensee to determine Licence

or surrender part of Licensed Area

7.—(1) Without prejudice to any obligation or liability
imposed by or incurred under the terms hereof, the
© DUPLICATE

Licensee may, at any time, determine this licence or
surrender any part of the Licensed Area as is
mentioned in paragraph (2) of this clause by giving to
the Minister not less than one month's notice in writing
to that effect.

(2) Any area to be surrendered in accordance with
paragraph (1) of this clause shall be a clearly defined
area whose surrender will leave a retained area the
boundaries of which—

(a) run north, south, east and west; and

(b) each extend for 100 metres or a multiple
of 100 metres;

provided that the Minister may agree in writing prior to
the date notice is given by the Licensee under
paragraph (1) of this clause to accept a surrender of
part of the Licensed Area which does not comply with
the requirements of this paragraph.

Consequences of determination or
surrender by Licensee

8. Upon the date on which any determination of this
licence or any surrender of part of the Licensed Area in
the manner provided by either clause 4 or clause 7 of
this licence is to take effect, the rights granted by this
licence shall cease in respect of the Licensed Area or
of the part so surrendered as the case may be but
without prejudice to any obligation or liability imposed
upon the Licensee or incurred by him under the terms
of this licence prior to that date.

Payment of consideration for Licence

9.—(1) The Licensee shall make to the Minister as
consideration for the grant of this licence payments in
accordance with Schedule 2 to this licence.

(2) The Licensee shall not by reason of determination
of this licence or surrender of any part of the Licensed
Area be entitled to be repaid or allowed any sum
payable to the Minister pursuant to this licence before
the date of determination or surrender.

Measurement of Petroleum obtained
from the Licensed Area

10.—(1) The Licensee shall measure or weigh by a
method or methods customarily used in good oilfield
practice and from time to time approved by the Minister
all Petroleum won and saved from the Licensed Area.

(2) If and to the extent that the Minister so directs, the
duty imposed by paragraph (1) of this clause shall be
discharged separately in relation to Petroleum won and
saved—

(a) from each part of the Licensed Area which
is an Oil Field for the purposes of the Oil
Taxation Act 1975;

(b) from each part of the Licensed Area which
forms part of such an Oil Field extending
beyond the Licensed Area; and

(c) from each Well producing Petroleum from
a part of the Licensed Area which is not
within such an Oil Field.

(3) If and to the extent that the Minister so directs, the
preceding provisions of this clause shall apply as if the

Page 4

Licence PEDL185

duty to measure or weigh Petroleum included a duty to
ascertain its quality or composition or both; and where
a direction under this paragraph is in force, the
following provisions of this clause shall have effect as if
references to measuring or weighing included
references to ascertaining quality or composition.

(4) The Licensee shall not make any alteration in the
method or methods of measuring or weighing used by
him or in any appliances used for that purpose without
the consent in writing of the Minister and the Minister
may in any case require that no alteration shall be
made save in the presence of a person authorised by
the Minister.

(5) The Minister may from time to time direct that any
weighing or measuring appliance shall be tested or
examined in such manner, upon such occasions or at
such intervals and by such persons as may be
specified by the Minister's direction and the Licensee
shall pay to any such person or to the Minister such
fees and expenses for any such tests or examinations
as the Minister may specify.

(6) If any measuring or weighing appliance shall upon
any such test or examination as is mentioned in
paragraph (5) of this clause be found to be false or
unjust the same shall, if the Minister so determines
after considering any representations in writing made
by the Licensee, be deemed to have existed in that
condition during the period since the last occasion
upon which the same was tested or examined
pursuant to paragraph (5) of this clause.

Keeping of accounts

11.—(1) The Licensee shall keep in the United
Kingdom full and correct accounts in a form from time
to time approved by the Minister of—

(a) the quantity of Petroleum in the form of
gas won and saved;

(b) the quantity of Petroleum in any other
form won and saved;

(c) the name and address of any person to
whom any Petroleum has been supplied by
the Licensee, the quantity so supplied, the
price or other consideration therefor and the
place to which the Petroleum was conveyed
pursuant to the agreement for such supply;
and

(d) such other particulars as the Minister may
from time to time direct.

(2) The quantities of Petroleum stated in such
accounts may exclude any water separated from the
Petroleum and shall be expressed as volumes in cubic
metres measured at, or calculated as if measured at, a
temperature of 15° Celsius and a pressure of 1.0132
bar but if the Minister serves notice in writing on the
Licensee determining any other manner in which any
quantity of Petroleum or any quantity of any form of
Petroleum is to be expressed that quantity shall be so
expressed.

(3) Such accounts shall state separately the quantities
of Petroleum used for the purposes of carrying on
drilling and production operations and pumping to field
storage and the quantities not so used, and in the case
of Petroleum not in the form of gas shall state the
specific gravity of the Petroleum and, if Petroleum of
© DUPLICATE

different specific gravities has been won and saved,
the respective quantities of Petroleum of each specific

gravity.

(4) The Licensee shall within two months after the end
of each Half Year in which this licence is in force and
within two months after the expiration or determination
of this licence deliver to the Minister an abstract in a
form from time to time approved by the Minister of the
accounts for that Half Year or for the period prior to
such expiration or determination as the case may be.

Working obligations

12.—(1) The Licensee shall during the Initial Term of
this Licence carry out with due diligence the Work
Programme.

(2) The Licensee shall give the Minister at least 21
days' written notice of any proposed seismic survey,
during the term of this licence, of any area which is not
wholly on the seaward side of the low water line in
such a form as shall from time to time be approved by
the Minister. Such notice shall include evidence that
the planning authorities for the area to be surveyed
have been consulted about the proposed survey and,
in a case where any planning permission under the
Town and Country Planning Act 1990 or the Town and
Country Planning (Scotland) Act 1972 is required for
the survey in question, evidence that such permission
has been granted.

(3) The Licensee shall not carry out any seismic survey
during the term of this licence of any such area as is
mentioned in paragraph (2) of this clause if notice has
not been given as required by that paragraph or if the
Minister indicates to the Licensee within 14 days of the
receipt of such notice that the survey is not to be
carried out.

(4) If at any time during the term of this licence the
Minister serves a notice in writing on the Licensee
requiring him to submit to the Minister, before a date
specified in the notice, an appropriate programme for
exploring for Petroleum in the Licensed Area during a
period so specified, the Licensee shall comply with the
notice; and for the purposes of this paragraph an
appropriate programme is one which any person who,
if he—

(a) were entitled to exploit the rights granted
by this licence;

(b) had the competence and resources
needed to exploit those rights to the best
commercial advantage; and

(c) were seeking to exploit those rights to the
best commercial advantage,

could reasonably be expected to carry out during the
period specified in the notice, being a period within the
term of this licence.

(5) If a programme is submitted to the Minister in
consequence of a notice served by him in pursuance
of paragraph (4) of this clause, then—

(a) he shall not be entitled to revoke this
licence on the ground that the programme
does not satisfy the requirements of that
paragraph (hereafter in this clause referred to
as “the Relevant Requirements”); but

Page 5

Licence PEDL185

(b) if he is of opinion that the programme
does not satisfy the Relevant Requirements
he may serve a notice in writing on the
Licensee stating his opinion and the reasons
for it.

(6) Where notice in respect of a programme is served
on the Licensee in pursuance of paragraph (5) of this
clause he shall either—

(a) within 28 days beginning with the date of
service of the notice refer to arbitration, in the
manner provided by clause 37 of this licence,
the question whether the programme satisfies
the Relevant Requirements; or

(b) within a reasonable period beginning with
the date of service of such notice submit to
the Minister a further programme which
satisfies the Relevant Requirements;

and where it is determined in consequence of any
reference to arbitration in pursuance of sub-paragraph
(a) of this paragraph that the programme in question
does not satisfy the Relevant Requirements the
Licensee shall submit to the Minister, as soon as
possible after the date of the determination, a further
programme which satisfies the Relevant
Requirements.

(7) The Licensee shall carry out any programme
submitted by him in pursuance of this clause as to
which either—

(a) the Minister serves notice in writing on the
Licensee stating that the Minister approves
the programme; or

(b) it is determined in consequence of any
reference to arbitration in pursuance of
clause 37 of this licence that the programme
satisfies the relevant requirements;

and any programme approved by the Minister in
pursuance of this paragraph shall be deemed for the
purposes of this licence to satisfy the Relevant
Requirements.

(8) Where, in consequence of any breach or non-
observance by the Licensee of any provision of
paragraph (4), (6) or (7) of this clause, the Minister has
power by virtue of paragraph (1) of clause 36 of this
licence to revoke this licence, he may if he thinks fit
exercise that power in relation to such part only of the
Licensed Area as he may specify; and where he does
so the rights granted by this licence shall cease in
respect of the specified part of that area without
prejudice to any obligation or liability imposed upon the
Licensee or incurred by him under the terms of this
licence.

(9) Where the Licensee has a duty by virtue of this
clause to carry out a programme during a part of the
term of this licence, the Minister may serve notice in
pursuance of paragraph (4) of this clause in respect of
another part of that term.

Development and production
programmes

13.—(1) The Licensee shall not—

(a) erect or carry out any Relevant Works,
either in the Licensed Area or elsewhere, for
the purpose of getting Petroleum from that
© DUPLICATE

area or for the purpose of conveying to a
place on land Petroleum got from that area;
or

(b) get Petroleum from that area otherwise
than in the course of searching for Petroleum
or drilling Wells,

except in accordance with a programme which the
Minister has approved or served on the Licensee in
pursuance of the following provisions of this clause.

(2) The Licensee shall prepare and submit to the
Minister, in such form and by such time and in respect
of such period during the term of this licence as the
Minister may direct, a development programme
specifying—

(a) the Relevant Works which the Licensee
proposes to erect or carry out during that
period for either of the purposes mentioned in
paragraph (1)(a) of this clause;

(b) the proposed locations of the works, the
purposes for which it is proposed to use the
works and the times at which it is proposed to
begin and to complete the erection or
carrying out of the works; and

(c) the maximum and minimum quantities of
Petroleum in the form of gas and the
maximum and minimum quantities of
Petroleum in other forms which:

(i) in each calendar year; or

(ii) in each such period of more or
less than one calendar year as may
be specified by the Minister

the Licensee proposes to get as mentioned in sub-
paragraph (1)(b) of this clause.

(3) If the Minister directs the Licensee—

(a) to prepare different programmes in
pursuance of paragraph (2) of this clause in
respect of Petroleum from such different parts
of the Licensed Area as are specified in the
direction; or

(b) where a programme approved or served
in pursuance of this clause relates to a
particular period during the term of this
licence, to prepare a programme or
programmes in pursuance of paragraph (2) of
this clause in respect of a further period or
further periods during that term,

the Licensee shall comply with the direction.

(4) It shall be the duty of the Minister expeditiously to
consider any programme submitted to him in
pursuance of paragraph (2) of this clause and when he
has done so to give notice in writing to the Licensee
stating—

(a) that the Minister approves the programme
subject to such conditions as may be
specified in the notice as the Minister
considers necessary to secure the maximum
economic recovery of Petroleum from the
Licensed Area;

(b) that the Minister approves the programme
subject to the condition that such of the
Relevant Works as are specified in the notice

Page 6

Licence PEDL185

shall not be used before the expiration of the
period so specified in relation to the works or
shall not be used without the consent in
writing of the Minister; or

(c) that the Minister rejects the programme on
one or both of the following grounds,
namely—

(i) that the carrying out of any
proposals included in the
programme in pursuance of
paragraph (2) of this clause would
be contrary to good oilfield practice;

(ii) that the proposals included in the
programme in pursuance of sub-
paragraph (c) of the said paragraph
(2) are, in the opinion of the
Minister, not in the national interest;

and a notice in pursuance of sub-paragraph (a) or (b)
of this paragraph may contain different conditions in
respect of different works but shall not be given unless
the Minister is satisfied that the condition mentioned in
the notice is required in the national interest.

(5) Where the Minister gives notice of rejection of a
programme in pursuance of sub-paragraph (c) of
paragraph (4) of this clause, then—

(a) if the grounds of the rejection consist of or
include the ground mentioned in paragraph (i)
of that sub-paragraph he shall include in the
notice a statement of the matters in
consequence of which he rejected the
programme on that ground;

(b) if the grounds of the rejection consist of or
include the ground mentioned in paragraph
(ii) of that sub-paragraph he shall include in
the notice a statement of the rates at which
he considers that, in the national interest,
Petroleum should be got from the area to
which the programme relates; and

(c) the Licensee shall prepare and submit to
the Minister, before the time specified in that
behalf in the notice,—

(i) where the notice contains such a
statement as is mentioned in sub-
paragraph (a) above, modifications
of the programme which ensure that
the carrying out of the programme
with those modifications would not
be contrary to good oilfield practice;

(ii) where the notice contains such a
statement as is mentioned in sub-
paragraph (b) above, modifications
of the programme which ensure the
getting of Petroleum from the area
to which the programme relates at
the rates specified in the statement
and which (except so far as may be
necessary in order to get Petroleum
at those rates) are not such that the
carrying out of the programme with
those modifications would be
contrary to good oilfield practice;

but the Licensee shall not be required by
virtue of paragraph (i) of this sub-paragraph
to submit modifications if it is determined in
© DUPLICATE

consequence of any reference to arbitration
in the manner provided by clause 37 of this
licence that the carrying out of the
programme without modifications would not
be contrary to good oilfield practice.

(6) If the Minister gives notice in writing to the Licensee
that the Minister approves the modifications of a
programme which have been submitted to him in
pursuance of sub-paragraph (c) of paragraph (5) of this
clause, the programme with those modifications shall
be deemed to be approved by the Minister; but if the
Licensee fails to perform the duty imposed on him by
that sub-paragraph the Minister may, if he thinks fit,
instead of revoking this licence in consequence of the
failure, serve on the Licensee such a programme as
the Minister considers that the Licensee should have
submitted to him in respect of the area and period to
which the rejected programme related.

(7) Where the Minister proposes to approve a
programme subject to a condition in pursuance of
paragraph (4)(a) or (b) of this clause or to reject a
programme in pursuance of paragraph (4)(c) of this
clause or to serve a programme on the Licensee in
pursuance of paragraph (6) of this clause he shall
before doing so—

(a) give the Licensee particulars of the
proposal and an opportunity to make
representations to the Minister about the
technical and financial factors which the
Licensee considers are relevant in connection
with the proposal; and

(b) consider any such representations then
made to him by the Licensee.

(8) The Licensee shall carry out any programme
approved or served on him by the Minister in
pursuance of this clause or, if such a programme is
varied in pursuance of clause 14 of this licence, the
programme as so varied, except in so far as the
Licensee is authorised in writing by the Minister to do
otherwise or is required to do otherwise by such a
condition as is mentioned in paragraph (4)(a) or (b) of
this clause; but if it is necessary to carry out certain
works in order to comply with provisions included in a
programme by virtue of paragraph (5)(c) of this clause
or provisions of a programme served on the Licensee
in pursuance of paragraph (6) of this clause or
provisions of a programme as varied in pursuance of
clause 14 of this licence, then, notwithstanding
anything in the programme as to the time when those
provisions are to be complied with, the Licensee shall
not be treated as having failed to comply with those
provisions before the expiration of the period
reasonably required for carrying out the works.

(9) In this clause “Relevant Works” means any
structures and any other works whatsoever which are
intended by the Licensee to be permanent and are
neither designed to be moved from place to place
without major dismantling nor intended by the Licensee
to be used only for searching for Petroleum.

Provisions supplementary to clause 13

14.—(1) Where—

(a) the Minister gives notice in respect of a
programme in pursuance of sub-paragraphs
(4)(a) or (b) or paragraph (6) of clause 13 of

Page 7

Licence PEDL185

this licence or serves a programme in
pursuance of the said paragraph (6); or

(b) it is determined in consequence of any
reference to arbitration in the manner
provided by clause 37 of this licence that the
Licensee is not required by virtue of
paragraph (i) of clause 13(5)(c) of this licence
to submit modifications of a programme in
respect of which notice of rejection containing
such a statement as is mentioned in the said
paragraph (i) was given by the Minister in
pursuance of clause 13(4)(c) of this licence,

the Minister may give to the Licensee, with the notice
given or the programme served as mentioned in sub-
paragraph (a) of this paragraph or, in a case falling
within sub-paragraph (b) of this paragraph, within the
period of three months beginning with the date of the
arbitrator's or arbiter's determination, a notice
(hereafter in this clause referred to as a “Limitation
Notice”) authorising the Minister, by a further notice
given to the Licensee from time to time after the
expiration of the period specified in that behalf in the
Limitation Notice, to provide that the programme to
which the Limitation Notice relates shall have effect
while the further notice is in force with the substitution
for any quantity of Petroleum or any period specified in
the programme in pursuance of clause 13(2)(c) of this
licence of a different quantity of Petroleum or a
different period specified in the further notice.

(2) A quantity or period specified in such a further
notice as that to be substituted for a quantity or period
which is specified in the programme in question shall
be such as to secure that the expenditure to be
incurred by the Licensee in complying with the further
notice, in a case where an effect of the notice is to
increase the quantity of Petroleum which the Licensee
is required to get from the Licensed Area in any period,
is less than the cost of drilling a new Well in the
Licensed Area at the time when the further notice is
given.

(3) Where the Minister proposes to give a Limitation
Notice or any such further notice as aforesaid he shall
before doing so—

(a) give the Licensee particulars of the
proposal and an opportunity to make
representations to the Minister about the
technical and financial factors which the
Licensee considers are relevant in connection
with the proposal; and

(b) consider any such representations then
made to him by the Licensee;

and the Minister shall not give such a further notice of
which an effect is to increase the quantity of Petroleum
which the Licensee is required to get from the
Licensed Area during any period unless the Minister is
satisfied that the notice is required by reason of a
national emergency and shall not give any other such
further notice as aforesaid unless he is satisfied that
the notice is required in the national interest.

(4) A Limitation Notice or any such further notice as
aforesaid may—

(a) specify any quantity or period by
reference to such factors as the Minister
thinks fit; and
© DUPLICATE

(b) in the case of such a further notice,
contain provisions as to—

(i) the date when the notice is to
come into force,

(ii) the date when the notice is to
cease to be in force,

and specify different dates in pursuance of
this sub-paragraph for different provisions of
the notice;

and the Minister may revoke such a further notice at a
particular time by serving on the Licensee a notice in
writing stating that the further notice is revoked at that
time.

(5) Any question arising under clause 13 of this licence
or this clause as to what is, is not or is required in the
national interest or as to what is, is not or is required
by reason of, a national emergency shall be
determined by the Minister.

(6) The Licensee shall ensure that any conditions to
which an approval is subject in pursuance of clause
13(4)(a) or (b) of this licence are complied with.

(7) If in respect of part of the Licensed Area—

(a) an approval has been given in pursuance
of paragraph (1) of clause 13 of this licence;
or

(b) the Licensee has submitted to the
Minister, in accordance with a direction given
by virtue of sub-paragraph (3)(a) of that
clause, a programme in pursuance of
paragraph (2) of that clause—

(i) as respects which the Minister
has served notice in pursuance of
sub-paragraphs (4)(a) or (b) or
paragraph (6) of that clause,

(ii) in consequence of which the
Minister has served a programme
on the Licensee in pursuance of the
said paragraph (6), or

(iii) in respect of which it has been
determined in consequence of any
reference to arbitration in the
manner provided by clause 37 of
this licence that the Licensee is not
required by virtue of sub-paragraph
(5)(c)(i) of that clause to submit
modifications,

paragraph (1) of clause 36 of this licence shall not
authorise the Minister to revoke this licence in relation
to that part of the Licensed Area in consequence of
any breach or non-observance, during the period to
which the programme relates, of any provision of the
said clause 13 in connection with a different part of the
Licensed Area.

(8) Where in consequence of any breach or non-
observance by the Licensee of any provision of clause
13 of this licence the Minister has power by virtue of
paragraph (1) of clause 36 of this licence to revoke this
licence or, in consequence of paragraph (7) of this
clause, to revoke it in respect of part only of the
Licensed Area, he may if he thinks fit—

(a) in a case where he has power to revoke
this licence, exercise the power in relation to

Page 8

Licence PEDL185

such part only of the Licensed Area as he
may specify; and

(b) in a case where by virtue of the said
paragraph (7) he has power to revoke it in
respect of part only of the Licensed Area,
exercise the power in relation to such portion
only of that part as he may specify;

and where in consequence of the said paragraph (7) or
by virtue of the preceding provisions of this paragraph
the Minister revokes this licence in respect of a part or
portion of the Licensed Area, the rights granted by this
licence shall cease in respect of that part or portion
without prejudice to any obligation or liability imposed
upon the Licensee or incurred by him under the terms
of this licence.

Commencement and abandonment and
plugging of Wells

15.—(1) The Licensee shall not commence or
recommence the drilling of any Well without the
consent in writing of the Minister.

(2) The Licensee shall not abandon any Well without
the consent in writing of the Minister.

(3) The Licensee shall ensure compliance with any
conditions subject to which any consent under either of
the foregoing paragraphs is given.

(4) If any such condition under paragraph (1) of this
clause relates to the position, depth or direction of the
Well, or to any casing of the Well or if any condition
under either paragraph (1) or paragraph (2) of this
clause relates to any plugging or sealing of the Well,
the Minister may from time to time direct that the Well
and all records relating thereto shall be examined in
such manner, upon such occasions or at such intervals
and by such person as may be specified by the
Minister's direction and the Licensee shall pay to any
such person or to the Minister such fees and expenses
for such examination as the Minister may specify.

(5) The plugging of any Well shall be done in
accordance with a specification approved by the
Minister applicable to that Well or to Wells generally or
to aclass of Wells to which that Well belongs and shall
be carried out in an efficient and workmanlike manner.

(6) Subject to paragraphs (7) and (7A) of this Clause,
any Well drilled by the Licensee pursuant to this
licence shall be plugged and sealed in accordance with
paragraphs (2), (3), (4) and (5) of this Clause, not less
than one month before the expiry or determination of
the Licensee's rights in respect of the area or part
thereof in which that Well is drilled.

(7) A direction by the Minister may be given by notice
in writing to the Licensee not less than one month
before the Licensee’s rights in respect of the area or
part thereof in which the Well is situate, expire or
determine so as to relieve the Licensee of the
obligation imposed by paragraph (6) of this Clause to
plug and seal the Well.

(7A) Where the Minister revokes this licence, any Well
drilled by the Licensee pursuant to this licence shall:

(a) be plugged and sealed in accordance with
paragraphs (2), (3), (4) and (5) of this clause,
as soon as reasonably practicable; or
© DUPLICATE

(b) if the Minister so directs at the time of
revocation, be left in good order and fit for
further working together with all casings and
any Well head fixtures the removal whereof
would cause damage to such Wells.

(8) Any well that, pursuant to a direction by the Minister
under paragraph (7) of this Clause, has not been
plugged and sealed, shall be left in good order and fit
for further working together with all casings and any
Well head fixtures the removal whereof would cause
damage to such wells.

(9) All casings and fixtures forming part of a Well and
left in position at the expiry or determination (whether
by revocation or otherwise) of the Licensee's rights in
respect of the area or part thereof in which that Well is
drilled, or at the completion of any works required of
the Licensee under paragraph (7A) of this clause
(whichever is the later), shall be the property of the
Minister.

Distance of Wells from boundaries of
Licensed Area

16. No Well shall except with the consent in writing of
the Minister be drilled or made so that any part thereof
is less than one hundred and twenty-five metres from
any of the boundaries of the Licensed Area.

Control of Development Wells

17.(1) The Licensee shall not suspend work on the
drilling of a Development Well, or having suspended it
in accordance with this paragraph shall not begin it
again, except with the consent in writing of the Minister
and in accordance with the conditions, if any, subject
to which the consent is given.

(2) When work on the drilling of a Development Well is
suspended in accordance with paragraph (1) of this
clause, the Licensee shall forthwith furnish the Minister
with such information relating to the Well as the
Minister may specify.

(3) The Licensee—

(a) shall not do any Completion Work in
respect of a Well in the Licensed Area except
in accordance with a programme of
Completion Work approved by the Minister in
respect of the Well;

(b) shall furnish to the Minister, in accordance
with the provisions of such a programme,
particulars of any Completion Work done by
him in respect of a Well in the Licensed Area;
and

(c) shall not remove or alter any casing or
equipment installed by way of Completion
Work in respect of a Well except with the
consent in writing of the Minister and in
accordance with the conditions, if any,
subject to which the consent is given.

(4) In this clause—

“Completion Work’, in relation to a Well,
means work, by way of the installation of a
casing or equipment or otherwise, after the
Well has been drilled, for the purpose of
bringing the Well into use as a Development
Well; and

Page 9

Licence PEDL185

“Development Well” means a Well which the
Licensee uses or intends to use in connection
with the getting of Petroleum in the Licensed
Area, other than a Well which for the time
being he uses or intends to use only for
searching for Petroleum.

Provision of storage tanks, pipes,
pipelines or other receptacles

18. The Licensee shall use methods and practice
customarily used in good oilfield practice for confining
the Petroleum obtained from the Licensed Area in
tanks, gasholders, pipes, pipe-lines or other
receptacles constructed for that purpose.

Avoidance of harmful methods of
working

19.—(1) The Licensee shall maintain all apparatus and
appliances and all Wells in the Licensed Area which
have not been abandoned and plugged as provided by
clause 15 of this licence in good repair and condition
and shall execute all operations in or in connection
with the Licensed Area in a proper and workmanlike
manner in accordance with methods and practice
customarily used in good oilfield practice and without
prejudice to the generality of the foregoing provision
the Licensee shall take all steps practicable in order—

(a) to control the flow and to prevent the
escape or waste of Petroleum discovered in
or obtained from the Licensed Area;

(b) to conserve the Licensed Area for
productive operations;

(c) to prevent damage to adjoining
Petroleum-bearing strata;

(d) to prevent the entrance of water through
Wells to Petroleum-bearing strata except for
the purposes of secondary recovery; and

(e) to prevent the escape of Petroleum into
any waters in or in the vicinity of the Licensed
Area.

(2) The Licensee shall comply with any instructions
from time to time given by the Minister in writing
relating to any of the matters set out in the foregoing
paragraph. If the Licensee objects to any such
instruction on the ground that it is unreasonable he
may, within fourteen days from the date upon which
the same was given, refer the matter to arbitration in
manner provided by clause 37 of this licence.

(3) Notwithstanding anything in the preceding
provisions of this clause, the Licensee shall not—

(a) flare any gas from the Licensed Area; or

(b) use gas for the purpose of creating or
increasing the pressure by means of which
Petroleum is obtained from that area,

except with the consent in writing of the Minister and in
accordance with the conditions, if any, of the consent.

(4) Before deciding to withhold consent or to grant it
subject to conditions in pursuance of paragraph (3) of
this clause, the Minister shall give the Licensee an
opportunity to make representations in writing to the
Minister about the technical and financial factors which
© DUPLICATE

the Licensee considers are relevant in connection with
the case and shall consider any such representations
then made to him by the Licensee.

(5) Consent in pursuance of paragraph (3) of this
clause shall not be required for any flaring which, in
consequence of an event which the Licensee did not
foresee in time to deal with it otherwise than by flaring,
is necessary in order—

(a) to remove or reduce the risk of injury to
persons in the vicinity of the Well in question;
or

(b) to maintain a flow of Petroleum from that
or any other Well;

but when the Licensee does any flaring which is
necessary as aforesaid he shall forthwith inform the
Minister that he has done it and shall, in the case of
flaring to maintain a flow of Petroleum, stop the flaring
upon being directed by the Minister to do so.

(6) The Licensee shall give notice to the Minister of
any event causing the escape or waste of Petroleum,
damage to Petroleum-bearing strata or the entrance of
water through Wells to Petroleum-bearing strata
except for the purposes of secondary recovery
forthwith after the occurrence of that event and shall,
forthwith after the occurrence of any event causing the
escape of Petroleum into the sea, give notice of the
event to the Chief Inspector of Her Majesty's
Coastguard.

(7) The Licensee shall comply with any reasonable
instructions from time to time given by the Minister with
a view to ensuring that funds are available to discharge
any liability for damage attributable to the release or
escape of Petroleum in the course of activities
connected with the exercise of rights granted by this
licence; but where the Minister proposes to give such
instructions he shall before giving them—

(a) give the Licensee particulars of the
proposal and an opportunity to make
representations to the Minister about the
proposal; and

(b) consider any representations then made
to him by the Licensee about the proposal.

Appointment of operators

20.—(1) The Licensee shall ensure that another
person (including, in the case where the Licensee is
two or more persons, any of those persons) does not
exercise any function of organising or supervising all or
any of the operations of searching or boring for or
getting Petroleum in pursuance of this licence unless
that other person is a person approved in writing by the
Minister and the function in question is one to which
that approval relates.

(2) The Minister shall not refuse to give his approval of
a person in pursuance of paragraph (1) of this clause if
that person is competent to exercise the function in
question, but where an approved person is no longer
competent to exercise that function the Minister may,
by notice in writing given to the Licensee, revoke his
approval.

Page 10

Licence PEDL185

Fishing and navigation

21. The Licensee shall not carry out any operations
authorised by this licence in or about the Licensed
Area in such manner as to interfere unjustifiably with—

(a) navigation in any navigable waters; or

(b) fishing in, or conservation of the living
resources of any waters in or in the vicinity of
the Licensed Area.

Training

22.—(1) The Minister may from time to time give to the
Licensee instructions in writing as to the training of
persons employed or to be employed, whether by the
Licensee or by any other person, in any activity which
is related to the exercise of the rights granted by this
licence and the Licensee shall ensure that any
instructions so given are complied with.

(2) The Minister shall not give instructions in
pursuance of paragraph (1) of this clause unless he
has consulted as to the provisions proposed to be
included in such instructions the Offshore Petroleum
Industry Training Organisation Limited or such other
body of a like nature as may from time to time be
carrying on activities of a substantially similar kind to
those performed by the said Organisation.

(3) The Licensee shall furnish the Minister with such
information relating to the training of persons referred
to in paragraph (1) of this clause as the Minister may
from time to time request.

Unit development

23.—(1) If at any time at which this licence is in force
the Minister shall be satisfied that the strata in the
Licensed Area or any part thereof form part of a single
geological Petroleum structure or Petroleum field
(hereinafter referred to as “an Oil Field”) other parts
whereof are formed by strata in areas in respect of
which other Licences granted in pursuance of the Act
are then in force, and the Minister shall consider that it
is in the national interest in order to secure the
maximum ultimate recovery of Petroleum and in order
to avoid unnecessary competitive drilling that the Oil
Field should be worked and developed as a unit in co-
operation by all persons including the Licensee whose
licences extend to or include any part thereof, the
following provisions of this clause shall apply.

(2) Upon being so required by notice in writing by the
Minister the Licensee shall co-operate with such other
persons, being persons holding licences under the Act
in respect of any part or parts of the Oil Field
(hereinafter referred to as “the other Licensees”) as
may be specified in the said notice, in the preparation
of a scheme (hereinafter referred to as “a Development
Scheme”) for the working and development of the Oil
Field as a unit by the Licensee and the other
Licensees in co-operation, and shall, jointly with the
other Licensees, submit such scheme for the approval
of the Minister.

(3) The said notice shall also contain or refer to a
description of the area or areas in respect of which the
Minister requires a Development Scheme to be
submitted and shall state the period within which such
scheme is to be submitted for approval by the Minister.
© DUPLICATE

(4) If a Development Scheme shall not be submitted to
the Minister within the period so stated or if a
Development Scheme so submitted shall not be
approved by the Minister, the Minister may himself
prepare a Development Scheme which shall be fair
and equitable to the Licensee and the other Licensees,
and the Licensee shall perform and observe all the
terms and conditions thereof.

(5) If the Licensee shall object to any such
Development Scheme prepared by the Minister he
may within 28 days from the date on which notice in
writing of the said scheme shall have been given to
him by the Minister refer the matter to arbitration in the
manner provided by clause 37 of this licence.

Licensee to keep records

24.—(1) The Licensee shall keep accurate records in a
form from time to time approved by the Minister of the
drilling, deepening, plugging or abandonment of all
Wells and of any alterations in the casing thereof. Such
records shall contain particulars of the following
matters—

(a) the site of, number and name (if any)
assigned to every Well;

(b) the subsoil and strata through which the
Well was drilled;

(c) the casing inserted in any Well and any
alteration to such casing;

(d) any Petroleum, water, mines or workable
seams of coal encountered in the course of
such activities; and

(e) such other matters as the Minister may
from time to time direct.

(2) The Licensee shall keep in the United Kingdom
accurate geological plans and maps relating to the
Licensed Area and such other records in relation
thereto as may be necessary to preserve all
information which the Licensee has about the geology
of the Licensed Area.

(3) The Licensee shall deliver copies of the said
records, plans and maps referred to in the two
foregoing paragraphs to the Minister when requested
to do so either—

(a) within any time limit specified in the
request; or

(b) if there is no time limit specified, within
four weeks of the request.

Returns

25.—(1) The Licensee shall furnish to the Minister not
later than 6 weeks after the end of each calendar year
which falls wholly or partly within the period during
which this licence is in force a return in a form from
time to time approved by the Minister of the progress
of his operations in the Licensed Area. Such return
shall contain—

(a) a statement of all geological work,
including surveys and tests, which has been
carried out and the areas in which and the
persons by whom the work has been carried
out and the results thereof,

Page 11

Licence PEDL185

(b) the number and name (if any) assigned to
each Well, and in the case of any Well the
drilling of which was begun or the number of
which has been changed during the period to
which the return relates, the site thereof,

(c) a statement of the depth drilled in each
Well;

(d) a statement of any Petroleum, water,
mines or workable seams of coal or other
minerals encountered in the course of the
said operations; and

(e) a statement of all Petroleum won and
saved.

(2) Within two months after the end of each calendar
year which falls wholly or partly within the period during
which this licence is in force and within two months
after the expiration or determination of this licence or
any renewal thereof the Licensee shall furnish to the
Minister an annual return in a form from time to time
approved by the Minister of the operations conducted
in the Licensed Area during that year or the period
prior to such expiration or determination as the case
may be together with a plan upon a scale approved by
the Minister showing the situation of all Wells. The
Licensee shall also indicate on the said plan all
development and other works executed by him in
connection with searching, boring for or getting
Petroleum.

(3) The Licensee shall furnish the Minister with such
information as the Minister may from time to time
request about any aspect of the activities of the
Licensee which are attributable directly or indirectly to
the grant of this licence, except that the Licensee shall
not by virtue of this paragraph be required to furnish
information in respect of his activities in connection
with any crude oil after he has appropriated it for
refining by him.

(4) The Licensee shall comply with any request for
information made in accordance with paragraph (3)
above either—

(a) within any time limit specified in the
request; or

(b) if there is no time limit specified, within
four weeks of the request.

(5) For the purposes of paragraph (3) of this clause
any reference to the Minister shall be construed as if it
included a reference to the Chancellor of the
Exchequer.

Licensee to keep samples

26.—(1) As far as reasonably practicable the Licensee
shall correctly label and preserve for reference for a
period of five years samples of the strata encountered
in any Well (including, where the site of such Well is on
land covered by water, the surface of such land) and
samples of any Petroleum or water discovered in any
Well in the Licensed Area.

(2) The Licensee shall not dispose of any sample
unless—

(a) he has at least six months before the date
of the disposal given notice in writing to the
Minister of his intention to dispose of the
sample; and
© DUPLICATE

(b) the Minister or any person authorised by
him has not within the said period of six

months informed the Licensee in writing that
he wishes the sample to be delivered to him.

(3) The Minister or any person authorised by him shall
be entitled at any time—

(a) to inform the Licensee in writing that he
wishes the whole or any part of any sample
preserved by the Licensee to be delivered to
him; or

(b) to inspect and analyse any sample
preserved by the Licensee.

(4) The Licensee shall forthwith comply with any
request for the delivery of the whole or any part of any
sample which is made in accordance with the
preceding provisions of this clause.

Reports to be treated as confidential

27. All records, returns, plans, maps, samples,
accounts and information (in this clause referred to as
“the specified data’) which the Licensee is or may from
time to time be required to furnish under the provisions
of this licence shall be supplied at the expense of the
Licensee and shall not (except with the consent in
writing of the Licensee which shall not be
unreasonably withheld) be disclosed to any person not
in the service or employment of the Crown:

Provided that—

(a) the Minister shall be entitled at any time to
make use of any of the specified data for the
purpose of preparing and publishing such
returns and reports as may be required of the
Minister by law;

(b) the Minister shall be entitled at any time to
furnish any of the specified data to the
Natural Environment Research Council and
to any other body of a like nature as may
from time to time be carrying on activities of a
substantially similar kind to the geological
activities at present carried on by the said
Council;

(c) the Minister, the said Council and any
such other body shall be entitled at any time
to prepare and publish reports and surveys of
a general nature using information derived
from any of the specified data;

(d) the Minister, the said Council and any
such other body shall be entitled to publish
any of the specified data of a geological,
scientific or technical kind either—

(i) after the expiration of the period
of four years beginning with the date
when the data were due to be
supplied to the Minister in
accordance with clause 24 or 25 of
this licence, or if earlier, the date
when the Minister received those
data; or

(ii) after the expiration of such
longer period as the Minister may
determine after considering any
representations made to him by the
Licensee about the publication of

Page 12

Licence PEDL185

data in pursuance of this sub-
paragraph.

Inspection of records, etc.
28. The Licensee shall—

(a) permit any person in the service or
employment of the Crown who is appointed
by the Minister for the purpose to inspect, and
to take copies of and make notes from, all
books, papers, maps and other records of
any kind kept by the Licensee in pursuance of
this licence or in connection with activities
about which the Minister is entitled to obtain
information in pursuance of clauses 22(3) and
25(3) of this licence; and

(b) furnish that person at reasonable times
with such information and provide him at
reasonable times with such reasonable
assistance as he may request in connection
with or arising out of an inspection in
pursuance of this clause.

Rights of access

29. Any person or persons authorised by the Minister
shall be entitled at all reasonable times to enter into
and upon any land for the time being possessed or
occupied by the Licensee in the Licensed Area or to
enter into and upon any of the Licensee's installations
or equipment used or to be used in connection with
searching, boring for or getting Petroleum in the
Licensed Area for the purposes hereinafter
mentioned—

(a) to examine the installations, Wells, plant,
appliances and works made or executed by
the Licensee in pursuance of the Licence and
the state of repair and condition thereof, and

(b) to execute any works or to provide and
install any equipment which the Minister may
be entitled to execute or provide and install in
accordance with the provisions hereof.

Power to execute works

30. If the Licensee shall at any time fail to perform the
obligations arising under the terms and conditions of
any of clauses 10, 15, 18 or 19 of this licence, the
Minister shall be entitled, after giving to the Licensee
reasonable notice in writing of his intention to do so, to
execute any works and to provide and install any
equipment which in the opinion of the Minister may be
necessary to secure the performance of the said
obligations or any of them and to recover the costs and
expenses of so doing from the Licensee.

Right of distress

31.—(1) This clause applies in respect of any part of
the Licensed Area situated in England or Wales.

(2) If and whenever any of the payments mentioned in
clause 9(1) of this licence or any part thereof shall be
in arrear or unpaid for 28 days next after any of the
days whereon the same ought to be paid (whether the
same shall have been legally demanded or not) then
and so often as the same may happen the Minister
may (as an additional remedy and without prejudice to
© DUPLICATE

any other rights and remedies to which he would be
entitled) enter into and upon any land which shall for
the time being be possessed or occupied by the
Licensee for the purposes of the Licence or the
exercise of any of the rights thereby granted or into
and upon any of the Licensee's installations and
equipment used or to be used in connection with
searching, boring for or getting Petroleum in the
Licensed Area and may seize and distrain and sell as
a landlord may do for rent all or any of the stocks of
Petroleum, engines, machinery, tools, implements,
chattels and effects belonging to the Licensee which
shall be found in or upon or about the land installations
and equipment so entered upon and out of the moneys
arising from the sale of such distress may retain and
pay all the arrears of the said payments and also the
costs and expenses of and incident to any such
distress and sale rendering the surplus (if any) to the
Licensee.

Diligence

32.-(1) This clause applies in respect of any part of the
Licensed Area situated in Scotland.

(2) If and whenever any of the payments mentioned in
clause 9(1) of this licence or any part thereof shall be
in arrear or unpaid for 28 days next after any of the
days whereon the same ought to be paid (whether the
same shall have been legally demanded or not), then
and so often as the same may happen the Minister
may (as an additional remedy and without prejudice to
any other rights and remedies to which he would be
entitled) do diligence in respect thereof in like manner
as a landlord may do diligence in respect of unpaid
arrear of rent and such diligence shall be effectual to
attach all or any of the stocks of Petroleum, engines,
machinery, tools, implements and other effects
belonging to the Licensee which shall be found on or
about any of the Licensee’s installations and
equipment used or to be used in connection with
searching, boring for or getting Petroleum in the
Licensed Area, and where in pursuance of such a
diligence a sale of such effects as shall have been
attached thereby takes place the Minister may out of
the proceeds thereof retain and pay all the arrears of
the said payments and also the expenses of and
incident to such diligence and sale and shall pay the
surplus thereof (if any) to the Licensee.

Indemnity against third party claims

33. The Licensee shall at all times keep the Minister
effectually indemnified against all actions, proceedings,
costs, charges, claims and demands whatsoever which
may be made or brought against the Minister by any
third party in relation to or in connection with this
licence or any matter or thing done or purported to be
done in pursuance thereof.

Advertisements, prospectuses, etc.

34. No statement shall be made either in any notice,
advertisement, prospectus or other document issued
by or to the knowledge of the Licensee or in any other
manner claiming or suggesting whether expressly or
by implication that Her Majesty or any Government
Department or any person or body acting on behalf of
Her Majesty has or have formed or expressed any
opinion that the Licensed Area is from its geological

Page 13

Licence PEDL185

formation or otherwise one in which Petroleum is likely
to be obtainable.

Restrictions on assignment, etc.

35.—(1) The Licensee shall not, except with the
consent in writing of the Minister and in accordance
with the conditions (if any) of the consent do anything
whatsoever whereby, under the law (including the rules
of equity) of any part of the European Union or of any
other place, any right granted by this licence or derived
from a right so granted becomes exercisable by or for
the benefit of or in accordance with the directions of
another person.

(2) The Licensee shall not enter into any agreement
providing for a person other than the Licensee to
become entitled to, or to any proceeds of sale of, any
Petroleum which, at the time when the agreement is
made, has not been but may be won and saved from
the Licensed Area unless the terms of the agreement
have been approved in writing by the Minister either
unconditionally or subject to conditions, but the
preceding provisions of this paragraph do not apply
to—

(a) an agreement for the sale of such
Petroleum under which the price is payable
after the Petroleum is won and saved; and

(b) an agreement in so far as it provides that,
after any Petroleum has been won and saved
from the Licensed Area, it shall be exchanged
for other Petroleum.

(3) The Licensee shall not, without the consent of the
Minister, dispose of any Petroleum won and saved in
the Licensed Area or any proceeds of sale of such
Petroleum in such a manner that the disposal does, to
the knowledge of the Licensee or without his knowing
it, fulfil or enable another person to fulfil obligations
which a person who controls the Licensee, or a person
who is controlled by a person who controls the
Licensee, is required to fulfil by an agreement which, if
the person required to fulfil the obligations were the
Licensee, would be an agreement of which the terms
require approval by virtue of paragraph (2) of this
clause.

(4) Whether for the purposes of paragraph (3) of this
clause a person has control of another person shall be
determined as if subsections (2) and (4) to (6) of
section 416 of the Income and Corporation Taxes Act
1988 applied subject to the following modifications,
namely—

(a) for the words “the greater part” wherever
they occur in the said subsection (2) there
were substituted the words “one-third or
more”; and

(b) in the said subsection (6), for the word
“may” there were substituted the word “shall”,
the words from “and such attributions”
onwards were omitted and in the other
provisions of that subsection any reference to
an associate of a person fell to be construed
as including only a relative of his (as defined
by section 417(4) of that Act), a partner of his
and a trustee of a settlement (as defined by
section 681(4) of that Act) of which he is a
beneficiary.
© DUPLICATE

(5) Where the Licensee is two or more persons, then,
without prejudice to the preceding provisions of this
clause, none of those persons shall enter into an
agreement with respect to the entitlement of any of
them to—

(a) the benefit of any right granted by this
licence;

(b) any Petroleum won and saved from the
Licensed Area; or

(c) any proceeds of sale of such Petroleum,

unless the terms of the agreement have been
approved in writing by the Minister, but the preceding
provisions of this paragraph do not apply to an
agreement for the sale of such Petroleum under which
the price is payable after the Petroleum is won and
saved and an agreement in so far as it provides that,
after any Petroleum has been won and saved from the
Licensed Area, it shall be exchanged for other
Petroleum.

Power of revocation

36.—(1) If any of the events specified in the following
paragraph shall occur then and in any such case the
Minister may revoke this licence and thereupon the
same and all the rights hereby granted shall cease and
determine but subject nevertheless and without
prejudice to any obligation or liability incurred by the
Licensee or imposed upon him by or under the terms
and conditions hereof.

(2) The events referred to in the foregoing paragraph
are—

(a) any payments mentioned in clause 9(1) of
this licence or any part thereof being in arrear
or unpaid for two months next after any of the
days whereon the same ought to have been
paid;

(b) any breach or non-observance by the
Licensee of any of the terms and conditions
of this licence;

(c) in Great Britain, the bankruptcy or
sequestration of the Licensee;

(d) in Great Britain, the making by the
Licensee of any arrangement or composition
with his creditors;

(e) in Great Britain, if the Licensee is a
company, the appointment of a receiver or
administrator or any liquidation whether
compulsory or voluntary;

(ee) in a jurisdiction other than Great Britain,
the commencement of any procedure or the
making of any arrangement or appointment
substantially corresponding to any of those
mentioned in sub-paragraphs (c) to (e) of this
paragraph;

(f) any breach or non-observance by the
Licensee of the terms and conditions of a
Development Scheme;

(g) if the Licensee is a company, the
Licensee's ceasing to direct and control
either—

Page 14

Licence PEDL185

(i) its operations under the Licence;
or

(ii) any commercial activities in
connection with those operations

from a fixed place within the United Kingdom;

(h) any breach of a condition subject to which
the Minister gave his approval in pursuance
of clause 35(2) of this licence;

(i) any breach of clause 35(5) of this licence;

and where two or more persons are the Licensee any
reference to the Licensee in sub-paragraphs (c) to (g)
of this paragraph is a reference to any of those
persons.

(3) The Minister may revoke this licence, with the like
consequences as are mentioned in paragraph (1) of
this clause, if—

(a) the Licensee is a company;

(b) there is a change in the control of the
Licensee;

(c) the Minister serves notice in writing on the
Licensee stating that the Minister proposes to
revoke this licence in pursuance of this
paragraph unless such a further change in
the control of the Licensee as is specified in
the notice takes place within the period of
three months beginning with the date of
service of the notice; and

(d) that further change does not take place
within that period.

(4) There is a change in the control of the Licensee for
the purposes of sub-paragraph (3)(b) of this clause
whenever a person has control of the Licensee who
did not have control of the Licensee when this licence
was granted; and subsections (2) and (4) to (6) of
section 416 of the Income and Corporation Taxes Act
1988 shall apply, for the purpose of determining
whether for the purposes of this paragraph a person
has or had control of the Licensee with the
modifications specified in clause 36(4) of this licence.

(5) Where two or more persons are the Licensee and
any of them is a company, paragraphs (3) and (4) of
this clause shall have effect as if—

(a) sub-paragraph (a) of paragraph (3) were
omitted;

(b) in sub-paragraph (b) of that paragraph,
after the word “of” there were inserted the
words “any company included among the
persons who together constitute”; and

(c) for the word “Licensee” in any other
provision of those paragraphs there were
substituted the word “company”

Arbitration

37.—(1) If at any time any dispute, difference or
question shall arise between the Minister and the
Licensee as to any matter arising under or by virtue of
this licence or as to their respective rights and liabilities
in respect thereof then the same shall, except where it
is expressly provided by this licence that the matter or
thing to which the same relates is to be determined,
decided, directed, approved or consented to by the
© DUPLICATE

Minister, be referred to arbitration as provided by the
following paragraphs.

(2) The arbitration referred to in the foregoing
paragraph shall be by a single arbitrator who, in default
of agreement between the Minister and the Licensee
and, in the case of arbitration in relation to a
Development Scheme, other Licensees affected by
that scheme, as to his appointment, shall be appointed
by the Lord Chief Justice of England for the time being.

(3) To the extent that this clause applies to any part of
the Licensed Area situated in Scotland, this clause
shall have effect as if:

(a) for the word “arbitrator”, wherever it
occurs in paragraphs (2) and (5) of this
clause there were substituted the word
“arbiter”; and

Page 15

Licence PEDL185

(b) for the words “the Lord Chief Justice of
England” in paragraph (2) there were
substituted the words “the Lord President of
the Court of Session”;

(4) To the extent that this clause applies to any part of
the Licensed Area situated in Northern Ireland this
clause shall have effect as if for the words “the Lord
Chief Justice of England”, in paragraph (2) there were
substituted the words “the Lord Chief Justice of
Northern Ireland”.

(5) In the case of any such arbitration which relates to
a Development Scheme the Licensee shall, unless the
arbitrator otherwise determines, perform and observe
the terms and conditions of the Development Scheme
pending the decision of the arbitrator.
© DUPLICATE Licence PEDL185

SCHEDULE 1 CLAUSE 2
Description of Licensed Area

Block SJ33 is the area bounded by straight lines joining the following co-ordinates:
SJ 3000 4000
SJ 4000 4000
SJ 4000 3000
SJ 3000 3000
SJ 3000 4000.

Block SJ44 is the area bounded by straight lines joining the following co-ordinates:
SJ 4000 5000
SJ 5000 5000
SJ 5000 4000
SJ 4000 4000
SJ 4000 5000.

These co-ordinates were specified using "United Kingdom National Grid (Transverse
Mercator Projection, Airy Spheroid, OSGB (1936) Datum)".

Page 16
© DUPLICATE

Periodic minimum.
payments

(1)

Licence PEDL185

SCHEDULE 2 CLAUSE 9

Consideration for Licence

On the date on which the Initial Term begins (‘the said date”) or upon the grant of this

Licence, whichever is the later, and on subsequent anniversaries of the said date during the term of
the Licence, the Licensee shall pay the Minister sums (in this Schedule referred to as "periodic
payments") calculated as follows:

(a) on the said date, £25 multiplied by the area factor;

(b) on the 1st anniversary of the said date, £25 multiplied by the area factor;
(c) "2nd ” £25 >
(d) 3rd . £25 .
(e) 4th . £25 .
(f) 5th > £25 >
(9) 6th > £50 >
(h) 7th . £100 .
(i) 8th . £150 .
(i) 9th > £200 >
(k) 10th > £250 >
(0) 41th . £300 .
(m) 12th . £400 .
(n) 13th . £500 .
(0) 14th . £600 .
(p) 15th . £700 "
(q) 16th > £800 >
(0) 17th . £900 .
(s) 18th . £1,000 .
(t) 49th . £1,100 .

(u) on the 20th and every subsequent anniversary of the said date, £1,200 multiplied by the area

factor.

(2) The periodic payments specified falling due after the sixth anniversary shall be subject to
variation in accordance with the following provisions:

(3)

(a) subject to sub-paragraph (d) below, the periodic payments shall be increased or
reduced at two-yearly intervals in line with movements in the Index of the Price of Crude Oil
acquired by Refineries (published in the Digest of UK Energy Statistics) if the Minister so
determines. The Minister shall give notice of any such determination (“biennial
determination’) not less than one month preceding the date on which such payment falls
due, and shall specify in the notice the increase or reduction in the amount payable.
Movements in the Index shall be calculated by reference to a comparison between the
arithmetic mean of the Index levels for the two latest calendar years for which figures are
available at the time when the determination is made, and the arithmetic mean of the Index
levels for 2003 and 2004. In the event that the Index of the Price of Crude Oil acquired by
Refineries ceases to be published, the Minister may substitute arrangements for
redetermination of periodic payments having substantially similar effect to those set out
above based on such other comparable Index as he may determine;

(b) The increase or reduction specified in a biennial determination shall be payable
or take effect on the anniversary of the date of commencement of this Licence next
following the date of the relevant determination.

(c) No biennial determination shall have effect so as to reduce the periodic
payments below the levels set out in sub-paragraph (1) above.

(d) The Minister shall not make a biennial determination increasing or reducing the
amounts payable where that increase or reduction would be 5% or less of the levels set
following the previous biennial determination.

In this Schedule “the area factor” means the number of square kilometres comprised in the

Licensed Area at the date upon which the periodic payment in question becomes due.

Page 17
© DUPLICATE Licence PEDL185

SCHEDULE 3 CLAUSES 4 AND 12
Work Programme

Firm commitments
The Licensee shall:
obtain 40km of 2D seismic data;
reprocess 20km of 2D seismic data.
drill one well on Block SJ33 to a depth of 600m; and
drill one well on Block SJ44 to a depth of 800m.

Page 18
© DUPLICATE Licence PEDL185

SCHEDULE 4
Companies

BG INTERNATIONAL LIMITED (registered number: 00902239) of 100 THAMES VALLEY
PARK DRIVE, READING, BERKSHIRE, RG6 1PT,

COMPOSITE ENERGY LIMITED (registered number: SC259898) of 66 QUEENS ROAD,
ABERDEEN, AB15 4YE,

Page 19
© DUPLICATE Licence PEDL185

Execution Page

In witness whereof, these presents typewritten on this and the preceding pages are
executed follows:-

THE CORPORATE SEAL OF THE
SECRETARY OF STATE FOR
BUSINESS, ENTERPRISE AND
REGULATORY REFORM

hereunto affixed is authenticated by:

an official in the Department of Business, Enterprise and Regulatory Reform.

Signed for and on behalf of BG INTERNATIONAL LIMITED by:
(full name) (signature), (Secretary/Director)

(full name) (signature), (Director)

Signed for and on behalf of COMPOSITE ENERGY LIMITED by:
(full name) (signature), (Secretary/Director)

(full name) (signature), (Director)

Page 20
